Case 2:20-cv-01963-MHB Document 1-1 Filed 10/09/20 Page 1 of 25




               EXHIBIT A
                   Case 2:20-cv-01963-MHB Document 1-1 Filed 10/09/20 Page 2 of 25

    Language
Select  Docket
Powered by      Translate




      Civil Court Case Information - Case History

    Case Information
    Case Number:     CV2020-055015            Judge:       Campagnolo, Theodore
    File Date:       9/8/2020                 Location:    Northeast
    Case Type:       Civil

    Party Information
    Party Name                                      Relationship              Sex          Attorney
    Jessica Hosler                                  Plaintiff                 Female       David Nowakowski
    Matthew Lee                                     Plaintiff                 Male         David Nowakowski
    Jana Zimmerman                                  Plaintiff                 Female       David Nowakowski
    Community Bridges Inc                           Defendant                              Pro Per


    Case Documents
    Filing Date     Description                                                        Docket Date            Filing Party
    9/16/2020       AFS - Affidavit Of Service                                         9/18/2020
    NOTE: COMMUNITY BRIDGES INC
    9/16/2020       AFS - Affidavit Of Service                                         9/18/2020
    NOTE: COMMUNITY BRIDGES INC
    9/16/2020       SUM - Summons                                                      9/17/2020
    9/8/2020        COM - Complaint                                                    9/9/2020
    9/8/2020        CCN - Cert Arbitration - Not Subject                               9/9/2020
    9/8/2020        CSH - Coversheet                                                   9/9/2020


    Case Calendar
    There are no calendar events on file


    Judgments
    There are no judgments on file
                                  Case 2:20-cv-01963-MHB Document 1-1 Filed 10/09/20 Page   3 of 25                                l/tof
                                                                                   e  > w<? J   rZ                                         zc>z<




                             i   David Nowakowski, Bar No. 035068
                                 GILLESPIE, SHIELDS,
                                 GOLDFARB & TAYLOR
                          3      7319 North 1 6th Street
                                 Phoenix, Arizona 85020
                          4      Telephone: (602) 870-9700
                          5      Fax: (602) 870-9783
                                 dnowakowski@gillaw.com
                         6       Attorneyfor Plaintiff
                         7

                                 Please send all Court Documents to:
                         8
                                 mailroom@gillaw.com
                         9
                                                              SUPERIOR COURT OF ARIZONA

                   n    10                                          COUNTY OF MARICOPA
         ^
         o
                   E
         CM        A    1 1
     o   LO CN     oo
              00   On
     O 00 r- ^
q; Lf) 55          S"   IO       JESSICA HOSLER, MATTHEW
3m §o «                 12                                                     Case No:     CV 2020-05501 5
5 S =&^                          LEE, AND JANA ZIMMERMAN,
l-S<gS                  13       individuals,
oS = co 8 2
m < £ w§-                                                                      SUMMONS
                        '4
fe © CN ^ U'
-I   o
                                                      Plaintiffs,
O x: CNJ
(5 Q- 'ai § §           15
CO oils:?                        v.                                                   If you would like iegai advice from a lawyer,
                        16
 ^ CO <D~ CO On                                                                           contact the Lawyer Referral Service at
CO £ "c: ZT o~                                                                                        602-257-4434
                        17       COMMUNITY BRIDGES INC., an                                                 or

ft € % y 5                       Arizona Corporation,                                           www.maricopnliwysre.org
d 2
     ° jS § 8           18                                                                           Sponsored by the
O o>   w -aE
                                                                                                                 Nc ftggQCiation
                        19                           Defendant.
         o         c
         CO        JS
         CD
                   8-
                   O    20
                   f—            FROM THE STATE OF ARIZONA TO:
                        21

                                                                COMMUNITY BRIDGES, INC.
                        22
                                                                Benjamin C. Runkle, stat agent
                        23                                          Gammage & Burnham PLC
                                                                    2 N. Central Ave., 15th Floor
                        24
                                                                        Phoenix, AZ 85004

                        25
                                      1.   A lawsuit has been filed against you. A copy of the lawsuit and other court papers
                        26                 are served on you with this "Summons."

                        27
                                      2.   If you do not want a judgment or order taken against you without your input, you
                        28                 must file an "Answer" or a "Response" in writing with the court, and pay the filing



                                                                                  1
                            Case 2:20-cv-01963-MHB Document 1-1 Filed 10/09/20 Page 4 of 25



                        l          fee. If you do not file an "Answer" or "Response" the other party may be given the
                                  relief requested in his/her Petition or Complaint. To file your "Answer" or
                    2
                                   "Response" take, or send, the "Answer" or "Response" to the:
                    3                 •   Office of the Clerk of the Superior Court, 201 West Jefferson Street,
                                          Phoenix, Arizona 85Q03- 2205 OR
                    4
                                      •   Office of the Clerk of the Superior Court, 1 83 80 North 40th Street, Phoenix,
                    5                     Arizona 85Q32 OR
                                      •   Office of the Clerk of Superior Court, 222 East Javelina Avenue, Mesa,
                    6
                                          Arizona 85210-6201 OR
                    7                 •   Office of the Clerk of Superior Court, 14264 West Tierra Buena Lane,
                                          Surprise, Arizona, 85374.
                    8
                                  Mail a copy of your "Response" or "Answer" to the other party at the address listed
                    9       on the top of this Summons.


              in               3 . If this "Summons" and the other court papers were served on you by a registered
     *        K
     O
   _ CM
              *7
              in
                   11
                   11             process server or the Sheriff, within the State of Arizona, your "Response" or
   O in n oe
   CM CO oo
                                  "Answer" must be filed within TWENTY (20) CALENDAR DAYS from the date
& m J5 Ss G*       in
li-ISS- "                         you were served, not counting the day you were served. If this "Summons" and the
                                  other papers were served on you by a registered process server or the Sheriff
SJOIJ 11                          outside the State of Arizona, your Response must be filed within THIRTY (30)
liig! ..
Q <5 CM" fc *
                                  CALENDAR DAYS from the date you were served, not counting the day you were
j o ™                             served. Service by a registered process server or the Sheriff is complete when made.
O -C CM


g~ ® '5 & ^                       Service by Publication is complete thirty (30) days after the date of the first
                   16
                                  publication.
jj: 55 <D~ OO cn
WfCNo
   <D Q § »        17
                               4. You can get a copy of the court papers filed in this case from the Petitioner at the
                                  address listed at the top of the preceding page, from the Clerk of the Superior
31*11 18
                                  Court's Customer Service Center at:
  e22 «            19                 •   601 West Jackson, Phoenix, Arizona 85003
      ®       &
      r       ^    20                 •   1 83 80 North 40th Street, Phoenix, Arizona 85032
              H
                                      •   222 East Javelina Avenue, Mesa, Arizona 85210
                   21
                                      •   14264 West Tierra Buena Lane. Suiprise, Arizona 85374.
                   22

                               5. Requests for reasonable accommodation for persons with disabilities must be made
                   23
                                  to the division assigned to the case by the party needing accommodation or his/her
                   24             counsel at least three (3) judicial days in advance of a scheduled proceeding.

                   25
                              6. Requests for an interpreter for persons with limited English proficiency must be
                   26             made to the division assigned to the case by the party needing the interpreter and/or
                                  translator or his/her counsel at least ten (10) judicial days in advance of a scheduled
                   27
                                  court proceeding.
                   28




                                                                         2
                        Case 2:20-cv-01963-MHB Document 1-1 Filed 10/09/20 Page 5 of 25



                    1     7. Eviction Actions/Forcible Detainers: If you want to request a telephonic hearing,
                             please contact the judge assigned to your case. If you do not know your assigned
                 2
                                judge, or have not been assigned a judge, please contact Civil .Court Administration
                 3               at 602-506-1497.

                 4
                          SIGNED AND SEALED this date:
                 5


                 6


                 7                                                 Clerk of Superior Court,

                 8


                          By:
                                                                                    a
                9
                                              Deputy Clerk
               10
          «n

     *
     o
          £i   . i
  _ CM    m    11
  o in    co
  CN CO co ^                                                                     Qss

3 « §s*

1<1SS
I i s s I 14
§8*5:5
Sf?g8          15
g" "S 'a £ ^
|i:-ig 16
"|q§|
ST ^
      17
Stls-J
3 it J I       18
oSwg.£
  sSSl
    CO    JS
               19
    10    &
    r     §    20
          H

               21


               22


               23


               24


               25


               26


               27


               28




                                                                     3
                           Case 2:20-cv-01963-MHB Document 1-1 Filed 10/09/20 Page 6 of 25



                      1   David Nowakowsld, Bar No. 035068
                                                                                                COPY
                          GILLESPIE, SHIELDS,
                                                                                                  SEP -8 2020
                          GOLDFARB & TAYLOR
                  3       73 19 North 16th Street                                         SEFH CLERK OF THE SUPERIOR C01 fRT
                                                                                                          B. BARRETT
                          Phoenix, Arizona 85020                                                         DEPUTY CLERK
                  4       Telephone: (602) 870-9700
                  5       Fax: (602) 870-9783
                          dnowalcowsld@gillaw. com
                  6       Attorneyfor Plaintiff
                  7
                          Please send all Court Documents to:
                  8
                          mailroom@gillaw.com
                  9                                  SUPERIOR COURT OF ARIZONA

                 10
            CM
            «n
                                                           COUNTY OF MARICOPA
      *     £
   _ CM     <n   11
   o if) ci 00
   CM CO CO C\

                          JESSICA HOSLER, MATTHEW
aw
O CO =   »
                 11
                 12                                                Case No:     CV 2020-05501 5
?! 2 n £ ~                LEE, AND JANA ZIMMERMAN,

SJ5&I 13                  individuals,
                                                                   PLAINTIFFS' WHISTLEBLOWER
lS-!?f h                                     Plaintiffs,
                                                                   CLAIMS ARISING UNDER FLSA, AEPA,
3 8*55                                                             A.R.S. § 23-364(B), AND TITLE VH
S^Sgg            15                                                COMPLAINT AND DEMAND FOR JURY
                          v.
3                16
                                                                   TRIAL
H W ffl 00 Of,

™- 1 1 1 1 17 COMMUNITY BRIDGES INC., an
                          Arizona Corporation,
altli 18
CD ro ™ g.1.
                                            Defendant.
  rSSI
     CI    J3
                 19
     CO
            g"
           •B    20
                                 Matthew Lee, Jana Zimmerman, and Jessica Hosier (collectively, "Plaintiffs"), by
                 21

                          and through their undersigned counsel, allege the following in their Complaint against
                 22


                 23
                          Defendant Community Bridges, Inc. ("Defendant" or "CBI"):

                 24
                                                 PARTIES, JURISDICTION AND VENUE

                 25
                                 1.      Plaintiff Jessica Hosier ("Hosier") is an individual residing in Maricopa
                 26

                          County Arizona and at all relevant times hereto, was employed by Defendant as defined
                 27


                 28       in 29 U.S.C. § 203(e)(1) and as used in 29 U.S.C. § 207(a).




                                                                      1
                             Case 2:20-cv-01963-MHB Document 1-1 Filed 10/09/20 Page 7 of 25



                        1             2.       Plaintiff Matthew Lee ("Lee") is an individual who at all relevant times

                        2                  .
                            hereto resided in Maricopa County Arizona and was employed by Defendant as defined
                        3

                            in 29 U.S.C. § 203(e)(1) and as used in 29 U.S.C. § 207(a).


                                      3.       Plaintiff Jana Zimmerman ("Zimmerman") is an individual residing in


                        6   Maricopa County Arizona and at all relevant times hereto, was employed by Defendant
                        7
                            as defined in 29 U.S.C. § 203(e)(1) and as used in 29 U.S.C. § 207(a).


                        9
                                      4.       CBI is an enterprise engaged in commerce in that it meets the definition of


               ^    10      public agency as defined in 29 U.S.C. 203(s)(l)(C). CBI is a health care organization
       S
       °
               £
               <n   11       .    .
    — cm
    o in    M eo
    CM CO c© 0>             focusing on recovery services for patients with substance addictions. In that capacity, CBI
tc § 52 c? o"
oro o°g             12
5                           recruits medical professionals throughout Arizona and employs them at health care
r" N        CS w    13


< •* s y y          14      facilities and provides services to patients in their own homes. CBI is an employer within
fe ffl CM     ft
    o £1

            S 1 15 the meaning of 29 U.S.C. § 203(d) and as used in 29 U.S.C. § 207(a).
« a> '3 Cfx *3-
3 2> w © ;A         16
!js 55 a>" 00 c?\
CO £ ™        o*    .
                                      5.       Defendant is an Arizona corporation and caused events to occur in Arizona
 . ^ o © M          17
^           'w' ^


3 o "§• § f 18              out of which this complaint arises by its actions or inactions, and is responsible for
              I
    sSSi
       CO     JS
                    19      Plaintiffs damages.
       (O      a,

              -s    20
                                      6.       The case arises out of an employment relationship between Plaintiffs and
                    21

                    22      Defendant, which was formed, and to be performed, in material part, in Maricopa County,


                    23      Arizona.

                    24
                                      7.       All conditions precedent to filing a discrimination lawsuit have been met by
                    25

                            Matthew Lee for his retaliation claim. 42 U.S.C. § 2000e-5. Lee filed a charge of
                    26                                                                                                    ..


                    27      discrimination on the basis of race discrimination and retaliation with the EEOC. On


                    28      August 20, 2020, the EEOC issued Lee's notice of right to sue.


                                                                             2
                         Case 2:20-cv-01963-MHB Document 1-1 Filed 10/09/20 Page 8 of 25



                     l          8.     Plaintiffs are properly joined in this action because their claims arise from
                     2

                         the same common nucleus of fact and share the same fact questions. In August 2019,
                     3

                         Plaintiffs each individually reported violations of the FLSA and other federal statutes to

                     5   their supervisor at CBI, Erica Scott ("Scott"). Scott reported the information to her

                     6   superior, the CEO of CBI, John Hogeboom ("Hogeboom"). Within days of Scott's
                     7
                         reporting, she departed CBI on or about September 10, 2019. From September 11-12,
                     8

                     9   2019, each Plaintiff was terminated by CBI without cause.

               ol
                    10          9.     Subj ect matter jurisdiction and venue are proper in this Court.
               W)

       *
       O       £
               ^    n
   _ CM        V)   11
   O io r--> CO
   CM CO 60                          ALLEGATIONS RELATING TO PLAINTIFF MATTHEW LEE
   in J5 & o"       n
O CO § A «          12
                                10.    Lee began employment with CBI in February 2019 as its Learning and
                    13
oj J= CO \o &
   <   tf) w

§ .as I g g         14   Development Manager.
fe S cm'
|j o ™
O ^ CM
(jQ-ogg             15          11.    In April 2019, Lee's subordinate, Matt Glover, reported that himself and
g "8 '5 cn ^
S.gWSi2
jjj CO o" oo 0\
                    16
                         other employees had been asked to clock out and continue working. The employee also
uT £ Q S *?         17
                         informed Lee that he feared retaliation if CBI learned that he complained.
aitii 18
   rSSICO      J3
                    19          12.    In April 2019, Lee reported to Scott that his subordinates complained about
       r       I    20
               H         being ordered to clock out and continue working and therefore not receiving pay for all
                    21

                         hours worked.


                    23          13.    At that time, Scott suggested hiring an employment attorney to resolve the

                    24   complaint.
                    25

                                14.    Scott and Lee discussed their concerns with Executive Maddie Nichols
                    26


                    27   ("Nichols"). Nichols stated that the matter would be handled at the leadership

                    28   conference—a conference for managers and executives of CBI—scheduled for July 2019.


                                                                      3
                         Case 2:20-cv-01963-MHB Document 1-1 Filed 10/09/20 Page 9 of 25



                     1          15.    The leadership conference was held from July 22-26, 2019. Lee attended,
                     2                                                                                  .
                         noting that out of approximately 1 60 managers, only two were African American and only
                     3

                         one Director, Erica Scott, was African American. During his speech, Hogeboom called
                     4            •


                     5   out each Director, Senior Director, and Chief Officer—noted something about their

                     6   background and history, and introduced them, to the group. Hogeboom did not call out
                     7
                         Scott—instead he ignored her. Scott was the host of the leadership meeting. He did call
                     8

                     9   out Scott's deputy, Garrett Miner, a white male.

             cs     10          16.    On August 21, 2019, Lee's subordinate, Lamont Gibson, complained
        o    ^      u

    nS SS                directly to him about race discrimination he had seen and been a victim of. Gibson stated
K S J On O
3 ro ° ® s                                                                                          . .
>: c |j » ^              CBI engages in a practice of hiring African American employees only for positions that
          co        13
*-.s
    <

I       s y g       14   have no opportunity for advancement. He mentioned he had complained prior to Lee's
o a cm" *
o -c


goj'sqiv
        ~ 1 1 15 hiring and that Nichols and others had ignored his complaints and in some cases retaliated
                    16

|" >"a                   against others who had previously complained. Gibson also mentioned his opposition to
tfSogf              17
£       >< s—' w

S_| f -S. § ? is the ongoing practice of ordering employees to clock out and continue working.
    7 -5 O u


    o"   • S
    N. © H o
                    19          17.    Lee assisted Gibson in setting a date and time to meet with Scott to discuss
        ©    J3
        CD    Cl,
        r    |      20
             R           his complaints.
                    21

                                18.    On August 22, 20 19, Lee sat in when Gibson shared his concerns with Scott.
                    22


                    23   Gibson indicated he felt fear that he would be retaliated against and felt that he had no one

                    24
                         to turn to within the company. Scott took notes regarding Gibson's claims and told Lee
                    25

                         she would report to the CEO.


                    27          19.    On August 30, 2019, Lee met with CBI's attorneys, including Benjamin

                    28   Runkle. The attorneys asked Lee about Gibson's complaints of race discrimination. They


                                                                      4
                             Case 2:20-cv-01963-MHB Document 1-1 Filed 10/09/20 Page 10 of 25
                  •9*




                         1   asked Lee, e.g., if he had witnessed or heard racial slurs used, if he had first-hand
                         2
                             knowledge of harassment or discrimination, or if he had seen anything questionable. Lee
                         3

                             cooperated and told them what Gibson had told him. Lee also reported his concern with

                         5   the lack of African Americans in leadership positions at the company and Hogeboom's

                         6   slight of Scott at the leadership conference.
                         7
                                    20.    At the meeting, Lee also mentioned that working for his previous employer,
                         8

                         9   Raytheon, he learned that it had a goal of having a ratio far more equal than CBI's 3:200


                  «     10   ratio of African Americans in leadership positions, with Raytheon preferring a ratio closer
    ^
        S®
        CM
                  S
                  iA    11
    9        HI OO
                             to the local demographics. The attorney asked Lee, pointedly, "Where is Raytheon? Are
    g» OO
       ^  0\


3rago?                  12
> 2 £ ss
•2 o <
r~ N
                             they here?" Lee believes the attorney was indicating that Lee's previous experience with
*      cd § |
n < to8 w 2
1 .sf Js y g' 14             an employer valuing racial diversity was irrelevant and not of interest to CBI or its
g |     cm




    i ! ! § 15 leadership,
w "55 "= o\ *?
S£Wog                   16
        0    03

CO £ ™            o"    ,_
                                    21.    On September 9, 2019, Nichols informed Lee that Scott was no longer with
                        17


Migf   18
dSJsgJ 18
                             CBI.


    gssiCO        J5
                        19          22.    On September 1 1, 2019, Nichols and GarrettMiner met with Lee. They told
        CO        O.
        -         ^     20
                  H          Lee that Hogeboom had decided to move his team to another department and that Lee was
                        21

                             terminated. CBI presented Lee with a severance offer and urged him to sign it

                        23   immediately. He did not.

                        24
                                            ALLEGATIONS SPECIFIC TO JANA ZIMMERMAN
                        25

                                    23.    Zimmerman started employment at CBI in April of 2019 as a Talent
                        26


                        27   Acquisition Manager.

                        28
                                    24.    Zimmerman's direct supervisor was Erica Scott.



                                                                             5
                             Case 2:20-cv-01963-MHB Document 1-1 Filed 10/09/20 Page 11 of 25



                         1         25.    Like Lee, Zimmerman reported what she reasonably believed were

                        2

                             violations of the FLSA and other Arizona and Federal laws and was terminated almost
                         3

                             immediately thereafter.


                         5          26.    Similarly, Zimmerman directly reported to Scott that hourly employees at

                         6   CBI job sites being asked to clock out and continue working. She reported these issues to
                         7
                             Scott during one of their weekly meetings and attempted to advocate for the hourly
                         8


                         9   employees.      '


                   c    10          27.    Zimmerman also opposed CBI's recruitment process in that it did not
                   in




     O lO
     CM CO              11 provide for equal opportunities to recruits. For example, the HR Generalist was required

          <             13   to Post positions of employment. Instead, the Generalist moved current employees into
               ©   V
6*
     < 1^1
$ .a" s y g             14   the spots without notifying all employees of the opportunity. This resulted in disparate
fe
y o
   5 cm" *

®» ^"S3 13 §CN If 15 treatment with employees
                                          .
                                              of certain demographics being moved into better positions
SfiWog                  16
     'H    K ^     00
j co      | bo ^             while other employees never even had knowledge the positions were open.



s-;Qj! 17
m £ "5. 2 ^             ,s          28.    Zimmerman developed a proposal to change the recruitment process to
dSfiJ                   18
     SoS ICO
                        19   ensure fairness and equal opportunity. She made her presentation to HR Manager Teresa
          co       n.
          "        I    20
                   H
                             Steege, HR Director Garrett Miner, and her superior, Erica Scott.
                        21

                                    29.    Zimmerman presented this proposal to CBI's executive-level decision-
                        22


                        23   makers, including Hogeboom. Nichols later reported to Jana that the executive group met

                        24
                             with Nichols, reviewed Jana's proposal, and showed positive responses to it.
                        25

                                    30.    During her employment, Zimmerman attended weekly meetings with Scott.
                        26


                        27          31.    During these meetings, Zimmerman and Scott discussed CBI's potentially


                        28   illegal conduct and how to address it.


                                                                        6
                           Case 2:20-cv-01963-MHB Document 1-1 Filed 10/09/20 Page 12 of 25



                       l          32.    In retaliation against her for opposing its practices in her presentations and

                       2
                           discussions with Scott (who also opposed illegal conduct), on September 11, 2019, CBI
                       3

                           terminated Zimmerman's employment without cause.


                       5          33.    Not more than a few weeks prior to her termination, Zimmerman received a


                       6   positive performance review for her first 90 days of employment.
                       7
                                  34.    As of the date of this petition, CBI has withheld from Zimmerman an
                       8

                       9   estimated $845 in stipends and 72 hours of PTO in fmal wages (worth $3,115.38, for a


                 <n   10   total of $3,960.38 in final wages).
       *         £
       w         iA   11
    o lO

    o 00 t-
            00   ON                        ALLEGATIONS SPECIFIC TO JESSICA HOSLER
jj. lo JS a, o
j      oP*            12
5 c ~ 00 ••                       35.    Hosier began working for CBI in July of 20 19 as a HRIS Manager.
5J5SJ u
liul »
£ § C\T * *
J o "
                                  36.    Part of Hosier's job     duties included reviewing electronic employee

® ^              ©    15
    S- - § I
« "5 '5 cp> -a
                           personnel files and payroll records and ensuring CBI was in compliance with applicable
3 £WS£                16
jg CO ©»«?,
CO £ ~           o
                           statues and regulations.
                      17
CO £ ©' y A
                                  37.    Hosier discovered several violations, including that CBI was storing
aSfll                 is
© O)~ w i-i-
    «S2 =             19   protected personal information including wage garnishment and child support payments,
       <o        a

       ^         S    20
                 H         that were private and should not be contained in the personnel files. Specifically, CBI
                      21

                      22   scanned these personal records, saved them as PDFs, and attached them to employees'


                      23   electronic personnel files in a program called Ultipro. Anyone with "manager" system

                      24
                           access, including all 1 60 managers, could view these attachments for any present or former
                      25

                           CBI employee. CBI had no policy for how to keep employee personal information
                      26


                      27   protected. This protected information was considered for annual performance reviews,

                      28




                                                                       7
                               Case 2:20-cv-01963-MHB Document 1-1 Filed 10/09/20 Page 13 of 25



                           1   promotions, demotions, transfers, and other employment decisions. The information could

                       2
                               also be used to perpetrate identity theft.
                       3

                                      38.    When Hosier noted these issues in CBI's personnel system, she immediately
                       4


                       5       reported them to Scott. Scott and Hosier agreed the availability of the documents without


                       6       protections was a violation of employee privacy. They agreed the information should be
                       7
                               removed from the system or, at a bare minimum, should not be accessible to all managers.
                       8

                       9       Scott and Hosier were very concerned.


                 ts
                 >n
                      10              39.    Hosier also discovered that CBI was failing to correctly calculate overtime
        S
        °        £
                 in   11
   o    in   m   oo
   CM CO W                     pay. With regard to its hourly positions, the hourly rate of pay would sometimes fluctuate
E in JS S o
3 m § g fg            12
S o < * # ,,                   over the course of a normal pay period. Instead of calculating overtime at the average rate
00 J?
        « S w8
        CO
                      13
qj ^ W w ^
1 .g i y g            14       between, for example, $ 1 1/hour and $ 15/hour, CBI was calculating overtime based on the
a jgJS
^ S- 1 1 1 15 lower rate.
« G)    3 0\ t
S 2 w o wo            16
|53o£?
CO £ ™           o"   ._
                                      40.    Hosier reported to CBI's payroll officer and Scott regarding these potential
1U
7T
   ® Q 8 9            17
UJ ^ "5. g &          1C       violations.
rjojsJl               is

        O r* o        19              41.    In response regarding the private information issue, CBI's payroll officer
        CO   J=
        CD    Q.

                 •§   20
                 H             requested authority to remove certain documentation from employee records in order to
                      21

                               increase employee privacy.


                      23              42.    At a meeting around September 2019, CBI's HR Director, Garrett Miner,

                      24
                               admitted that he gave all of CBI's back office users access to the personnel files in order
                      25

                      ^        to facilitate successful completion of HR and Payroll related activities.     Hosier also


                      27       discovered, around the same timeframe, manager access to UltiPro had been implemented

                      28       in a way that granted access to all employee documents stored in the system. These


                                                                            8
                            Case 2:20-cv-01963-MHB Document 1-1 Filed 10/09/20 Page 14 of 25



                        1   decisions to share employees' private information were apparently made without any due

                    2         . .
                            diligence or legal research, and resulted in over 150 managers, and back office users,
                    3

                            without need to know, having access to sensitive personally identifiable information,


                    5       including, but not limited to, medical marijuana prescription cards, employee medical


                    6       records, fingerprint records, motor vehicle records, social security numbers, birth dates
                    7
                            (which are used as employee login passwords), and other information.
                    8


                    9
                                    43.   During that meeting, several employees indicated that fraud may be


              <s   10       occurring at CBI due to the breach of private information.
        O          «,
     _ CM     VI   11
     OlfifftM
     CM co oo o\                    44.   To Hosier's knowledge, Scott met with Nichols on or about August 30, 2019
££ S JS 5 O*       1/%
3~ ooj             12
     c<            13       to discuss     potential data breach of protected personal information of employees. At
eS   •= CO 1 I
            g g    14       the time Scott was terminated on September 6, 2019, and, later when Hosier was
£ S ej *
j o ™
® ^          o     15
®g iffl <83 §  8
            P\ t
                            terminated September 1 1, 2019, CBI had not taken any action to address these violations.
3 £ w o            16

                                    45.   OnSeptember 11,2019, CBI terxninated Hosier without cause. Like Lee and       •


§ I f- 1 i1 is              Zimmerman, Hosier had never received negative performance reviews or disciplinary
®l®l|
 <2 o £ J          19       charges. She had only been an employee of CBI for about three months at the time of her
       CD     Q.

       -     3     20
             H              discharge and she had complained regarding potential legal violations very close in time
                   21

                            to her termination.
                   22


                   23               46.   To date, CBI has withheld an estimated $470 in promised monthly stipends

                   24
                            and 32 hours of PTO constituting wages for a total of $1,369.29.
                   25

                                                            CAUSES OF ACTION
                   26


                   27                                              COUNT I
                                                           FLSA "RETALIATION
                   28
                                             (BY ALL PLAINTIFFS AGAINST DEFENDANT)



                                                                       9
                           Case 2:20-cv-01963-MHB Document 1-1 Filed 10/09/20 Page 15 of 25



                       1           47.   Plaintiffs incorporate by reference all preceding paragraphs, as if fully stated


                       2 herein.
                       3

                                   48.   Section 15(a)(3) of the FLSA states that it is a violation for any person to
                       4


                       5   "discharge or in any other manner discriminate against any employee because such

                       6   employee has filed any complaint or instituted or caused to be instituted any proceedings
                       7
                           under or related to this Act, or has testified or is about to testify in any such proceeding,
                       8

                       9   or has served or is about to serve on an industry committee."


            <n     10             49.    From about July 2019 through early September 2019, each Plaintiff
      £     £
      °     A      11
   g £ g S                 complained to their supervisor, Erica Scott, and others, regarding hourly employees5
(£. LO <S Os ©"
                  12
^§'1*5 i * complaints to them about being told to clock out of the timekeeping system and continue
5|rf§| 13
m < u> w 2

          a g     14       working, resulting in withholding of wages for time worked and unpaid overtime hours.
3 8*55
                  15              50.    Within a two-week period after each Plaintiffs complaint, CBI terminated
g oj '5 & §
3                 16
5 55 o" 00 cr\
                           each of them without cause.
                  17
w £ ® U&
                                  51.    Defendant had the reasonable assumption based on Plaintiffs5 complaints
sitjl
   fS-
       18
  £S£§
     CO    J3
                  19       that they would pursue a claim and/or complaint with the U.S. Department of Labor
     03     &
                  20
           H               regarding timekeeping violations resulting in unpaid wages and overtime.
                  21

                                 52.     As a result of Defendant's willful conduct, Plaintiffs lost their jobs and other
                  22


                  23       benefits of employment.

                  24
                                                                   count n
                  25                   RETALIATORY DISCHARGE IN VIOLATION OF THE ARIZONA
                                               EMPLOYMENT PROTECTION ACT
                  26
                                            (BY ALL PLAINTIFFS AGAINST DEFENDANT)
                  27


                  28




                                                                        10
                               Case 2:20-cv-01963-MHB Document 1-1 Filed 10/09/20 Page 16 of 25



                           1             53 .    Plaintiffs incoiporate by reference all preceding paragraphs, as iffully stated


                               herein.
                           3

                                         54.     This count arises from Defendant's failure to pay Plaintiffs minimum wage
                           4


                           5   and paid sick leave.

                           6
                                         55.    ARS 23-1501, the Employment Protection Act ("EPA"), makes it unlawful
                           7

                               for an employer to discharge an employee for "[t]he disclosure by the employee in a
                           8


                           9   reasonable manner that the employee has information or a reasonable belief that the


                £
                VI
                       10      employer, or an employee of the employer, has violated. . . the Constitution of Arizona or
       °
     _ CM       ^
                m      11
                       11
     O in m so
     CM CO oo   On             statutes of this state. . ."   For purposes of wrongful termination claims under the EPA, it
aiojScNS1             i«                                                                     ,
        o°£            1
H 3H                  13 is not necessary that an actual violation of a statute occur.
o3   •£! _r o o
i<§^
<      2 g g          14               56.      ARS 1 8-522 provides that, "[i]f aperson that conducts business in this state
£ <5 cvf        P
" o £:
o
O
       CM
       CNJ      ^     J5



® S- ~                             ^at owns, maintains or licenses unencrypted and non-redacted computerized personal
3                     16
                               information becomes aware of a security incident, the person shall conduct an
urSogS?               n
     ^ >.

Slf If is                      investigation to promptly determine whether there has been a security system breach. . ."
0 ro m. "!§-
     SSS I
       C5       JS.
                      19       and "[i]f the investigation results in a determination that there has been a security system
                15    20
                H              breach, the person that owns or licenses the computerized data, within forty-five days after
                      21

                      22       the determination, shall: 1 . Notify the individuals affected pursuant to subsection E of this


                      23       section and subject to the needs of law enforcement as provided in subsection D of this


                      24 section." •
                      25

                                      57.       A.R.S. § 23-355 provides:
                      26


                      27                        "[I]f an employer, in violation of this chapter, fails to pay
                                                wages due any employee, the employee may recover in a civil
                      28




                                                                              11
                             Case 2:20-cv-01963-MHB Document 1-1 Filed 10/09/20 Page 17 of 25



                        l                     action against an employer orformer employer an amount that
                                              is treble the amount ofthe unpaid wages. "
                        2


                        3              58.    Plaintiffs Zimmerman and Hosier identified and opposed potential and

                        4
                             actual data breaches of employee personal information and reported the same to CBI's
                        5

                            leadership. Though Zimmerman and Hosier advocated for CBI to investigate and address
                        6


                        7   the breach, CBI did not and, shortly thereafter, CBI terminated Zimmerman and Hosier.

                        8
                                       59.   From about June 2019 through early September 2019, each Plaintiff
                        9
                            reported to Erica Scott, and Scott reported to executive-level management, that CBI's
              cs
              m


      S       £     n       hourly employees were being ordered by CBI to clock out of the time-keeping system and
    o LO eo oo
           co o\



o « §6 I            12      continue working, resulting in hours of work for which these employees were not paid.
> « n ss w
H
*f *t! 13                             60.    Plaintiffs were all terminated after reporting non-payment of wages as

H2-!! 14                         .
3 8 ™                       required under A.R.S. § 23-351(C), requiring that "[e]ach employer, on each ofthe regular
§Q-o§§             15
CO ~ ~ CT\ §
3 1 ® ® s 16
— 55 uj'm »
                            paydays, shall pay to the employees all wages due the employees up to that date. .

fSStS 17                              61.    Defendant' s terminations of each Plaintiff were retaliatory.
uj ^ "i. y &       ,o
                   18
                                      62.    Defendant took adverse actions against Plaintiffs within 90 days of their
    "Sg 1
      CO     J3
                   19
      £      §     20       complaints about hourly employees not receiving all wages due, entitling Plaintiffs to a

                   21       presumption that Defendant's adverse actions were retaliation.

                   22
                                                                       COUNT m
                   23                                          TITLE vn RETALITION
                                              (PLAINTIFF MATTHEW LEE AGAINST DEFENDANT)
                   24

                                      63 .   Plaintiffs incorporate by reference all preceding paragraphs, as if fully stated
                   25


                   26       herein.

                   27


                   28




                                                                            12
                              Case 2:20-cv-01963-MHB Document 1-1 Filed 10/09/20 Page 18 of 25



                         l             64.   During the course of Lee's employment with Defendant, Lee was retaliated

                         2        .
                              against in violation of Title VII and subjected to less favorable terms and conditions of
                        3

                              employment than similarly situated employees because he complained about unlawful


                        5     discrimination and harassment.

                        6
                                      65.    Specifically, Lee reported complaints from his subordinate Gibson about
                        7
                              differential treatment based on Gibson's race and skin color. Lee met with Scott to discuss
                        8


                        9    how to handle Gibson's complaints. Lee advocated for Gibson during an interview with


              m
              «n
                    10       CBI's HR representative and participated in the investigation into Gibson's complaints.
        *     £
     _ CM     in    11
     O in ro «
     CM CO CO On             Lee alleged during the investigation that he believed the management and leadership at

§1 III 12
i-
       <^•3-        13       CBI lacked diversity and that African American employees experienced differential
00
  u ro § |
a < w 52. g
            y n     14       treatment at CBI.
§8*55
S^gg                15                66.    Lee's conduct above constitutes opposition to unlawful race and color
3a«o^               i6
2 55 g eo cj>
W £ u ^o                     discrimination.

Stiuf               1S                67.    About a week after participating in the investigation into Gibson's
^OjSjJ             18


     sSSl
       CO    J3
                   19        complaints, CBI terminated Lee.
       ®     8*
             -s    on
                   20
             H
                                      68.    As a direct and proximate result of Defendant's violation of Lee's rights
                   21

                   22        under Title VII, Lee has suffered damages including, but not limited to, lost wages,


                   23        benefits, and pecuniary losses. In addition, he has and will continue to suffer emotional

                   24
                             distress, sleeplessness, depression, loss of focus and concentration, pain and suffering,
                   25

                             inconvenience, mental anguish, embarrassment, frustration, humiliation, and the loss of
                   26


                   27        enjoyment of life.

                   28




                                                                         13
                             Case 2:20-cv-01963-MHB Document 1-1 Filed 10/09/20 Page 19 of 25



                        l              69.       Defendant's unlawful employment practices described herein were willful,

                       2                     .    .
                             wanton, malicious, and in reckless disregard of Lee's rights. Accordingly, Lee is entitled
                       3

                             to punitive damages in an amount to be determined at trial.


                       5                                 COUNT IV
                                                FAILURE TO PAY FINAL WAGES
                       6
                                 (PLAINTIFFS JANA ZIMMERMAN AND JESSICA HOSLER AGAINST
                       7                                                DEFENDANT)

                       8
                                       70.   Plaintiffs incorporate by reference all preceding paragraphs, as if fully stated
                       9
                             herein.
             «
             in
                   10
        s
        CM
             s
             1A    11
                                       71.   This count arises from Defendant's failure to pay Zimmerman and Hosier
    O 10 m e©
    CM 03 CO Qi
    O    _

o8 I2§             12        wages and fmal compensation owed to them in a timely manner.
> <2 .N 5 3'
                   13
a > nf § a                             72.   A.R.S. § 23-353(A) provides:
g -g s g g         14
S SS                                             "When an employee is dischargedfrom the service ofan employer,
§£.388 15                                        he shall be paid wages due him within seven working days or the end
« Q) 'D & ?
                                                 ofthe next regular pay period, whichever is sooner. "
glg-ii 16
W £ 'c
uT £ Q § 3        17               73.           A.R.S. § 23-353(B) provides:
£       >,wC/
to £ -£

31°tjj «                                      "When an employee quits the service ofan employer he shall be paid
    rSS§CO   J3
                  19                         in the usual manner all wages due him no later than the regular
        <o   a.
        -    ^    20                         paydayfor the pay period during which the termination occurred... "
             £-

                  21               74.        A.R.S. § 23-355 provides:
                  22
                                                 "[Iffan employer, in violation ofthis chapter, fails to pay wages due
                  23                          any employee, the employee may recover in a civil action against an
                                              employer or former employer an amount that is treble the amount of
                  24
                                              the unpaid wages. "
                  25

                                   75.       Defendant was an "employer" within the meaning of A.R.S. § 23-350.
                  26


                  27               76.       Zimmerman and Hosier were "employees" from their date of hire until their


                  28        termination.


                                                                              14
                             Case 2:20-cv-01963-MHB Document 1-1 Filed 10/09/20 Page 20 of 25



                         l             77.    On September 11, 2019, Defendant terminated Zimmerman and Hosier.

                         2
                                      78.     Defendant failed to pay Zimmerman and Hosier their final compensation by
                         3

                             the next regularly scheduled payday.


                         5            79.     Specifically,   Defendant withheld from Zimmerman's            final paycheck

                         6   stipends constituting wages (in the amount of $845.00) and 72 hours of PTO (worth
                         7

                             $3,115.38, for a total of $3,960.38 in final wages).
                         8


                        9             80.     Defendant withheld from Hosier's final paycheck an estimated $470 in

              «     10       promised monthly stipends constituting wages and 32 hours of PTO for a total of
              sc    •
        °     <n    n
                             $1,369.29.
nj W JS Si o        n
liisi "                               81.     Zimmerman and Hosier are entitled to triple the amount of their unpaid
;i;ti »
§}«!
3 8ST5 5
         »                   wages.



S£?88 15                              WHEREFORE, Plaintiffs pray for relief against Defendant as follows:
« "S 'n £ ^
9Si»og              16
 o5 0>" 00 C^,
                                      A.     Award Plaintiffs wages due to them from Defendant, including equitable
            17
§} €•§. y # 1B                               damages such as back pay, as may be determined at trial;
s O&g s
d z
                    18
  - " f-c-
O O)

       o H   o      19             B.        Award Zimmennan and Hosier liquidated damages for all unpaid wages
       CO    J3
       CD    g.
       r     ^     20
             H
                                             from Defendant, as may be determined at trial;
                   21


                   22
                                   C.        Award     Plaintiffs   compensatory     damages     for   emotional   distress,

                   23                        sleeplessness,   depression, loss of focus     and concentration, pain and
                   24
                                             suffering, inconvenience,    mental anguish,      embarrassment,   frustration,
                   25

                                             humiliation, and the loss of enj oyment of life, as may be determined at trial;
                   26


                   27             D.         Award Plaintiffs punitive damages as may be determined at trial;

                   28




                                                                           15
                                  Case 2:20-cv-01963-MHB Document 1-1 Filed 10/09/20 Page 21 of 25
           '        t




                              1        E.      Award Plaintiffs attorney's fees and costs incurred in the prosecution of this

                             2
                                               action;
                             3

                                       F.     Pre-judgment interest on all amounts for which pre-judgment interest is
                             4


                             5                legally allowable, at the highest lawful rate;

                             6
                                       G.     Post-judgment interest at the highest lawful rate for all amounts, including
                             7

                                              attorney's fees, awarded against Defendant; and
                             8


                             9         H.     All other relief, whether legal, equitable or injunctive, as this Court deems

                         10                   just and proper.
               in
      *        £
    _ CM       m         11
    o to ro eo
    CM CO 0© o>                                                  JURY TRIAL DEMAND
Si "Sg -e° s£ ~
              3 12
                                       Plaintiffs demand a jury trial.
                         13
l'ES,S| 14                             Respectfully submitted this       day of September, 2020.
P     CM
6 Q- © § §               15
g" B '5 a! °
9                        16                                          GILLESPIE, SHIELDS, GOLDFARB & TAYLOR
5 55 ©' eo C\
CO £'= CM ©
uT ® Q % 3              17
a &
w-t||      '8
    co -SS
                                                                     David Nowalcowski
    SSsI
      CO       J3
                        19                                         Attorneyfor Plaintiffs
      CO
      r        |        20

                        21


                        22


                        23


                        24


                        25


                        26


                        27


                        28




                                                                            16
                             Case 2:20-cv-01963-MHB Document 1-1 Filed 10/09/20 Page 22 of 25
             "s»




                        K    David Nowalcowski, Bar No, 035068
                             GILLESPIE, SHIELDS,
                                                                                                       COPY
                             GOLDFARB & TAYLOR                                                         SEP -8 2020
                        3    7319 North 16th Street
                                                                                               COURT   CLERKOFTHE SUPERIOR COURT
                             Phoenix, Arizona 85020                                             SEAL
                                                                                                              B. BARRETT
                        4    Telephone: (602) 870-9700                                                       DEPUTY CLERK
                        5    Fax: (602) 870-9783
                             dnowakowski@gillaw.com
                        6    Attorneyfor Plaintiff
                        7
                             Please send all Court Documents to:
                        8
                            - mailroom@gillaw.com

                        9
                                                       SUPERIOR COURT OF ARIZONA

              N
              *n
                    10                                       COUNTY OF MARICOPA
              £
     8
    oS        >A
           en eo
                    11
           o© On

*81$© 12                     JESSICA HOSLER, MATTHEW                              CV 2028- 05501 5
                                                                       Case No:
|l|g|                        LEE, AND JANA ZIMMERMAN,
5 -i ° $ 13                  individuals,                             CERTIFICATE OF COMPULSORY
£     S g £        M                                                  ARBITRATION
s 8«55                                         Plaintiffs,
Sf^gs              15
« aJ 3 $ 5                   v.
3 £ w o <A         is


" I D ! ! 17                 COMMUNITY BRIDGES INC., an
S € $ T5                     Arizona Corporation,
dStgJ              18
                   19                         Defendant.
    r— O H    o
      CD     J3
      CO
              &
             TS    20
             H                      The undersigned certifies that he or she knows, the dollar limits and any other
                   21

                             limitations set forth by the local rules of practice for the applicable superior court, and
                   22

                   23        further certifies that this action IS NOT subject to compulsory arbitration, as provided


                   24        in Rules 72 through 77 of the Arizona Rules of Civil Procedure.

                   25
                                   Respectfully submitted this C$^day ofSeptember, 2020.
                   26

                            //
                   27


                   28




                                                                         1
                                                         Gillespie, Shields, Goldfarb & Taylor
                                                     7319 North 16th Street, Phoenix, Arizona 85020
                                                  1630 S. Stapley Drive, Suite 212, Mesa, Arizona 85204
                                                      Telephone: (602)870-9700     Fax: (602)870-9783
                                                Telephone (Mesa): (480)-985-4000   Fax (Mesa): (480) 985-7552
     to   to    to   to   to    to   to   to     to    —           1—4        >—    I—•   H—    I—»
     OO   -«J        Oi   •£-   u>   to   i—*    o     ^o    OO          a\   u,    js.   oo    to              vo   00   -o   o\       4*.   UJ   to




                                                                                                                                                        Q
                                                                                                                                    §
                                                                                                                                      £
                                                                                                                                    & <                 p
                                                                                                                                    3 &                 r1
                                                                                                                                                        w
to                                                                                                                                  ^ %                 00
                                                                                                                                          O
                                                                                                                                                        1—I
                                                                                                                                          £   $
                                                                                                                                                        p
                                                                                                                                    t-4 O               t/0
                                                                                                                                    B. 3
                                                                                                                                    3 5£,
                                                                                                                                    & ft                r
                                                                                                                                                        o
                                                                                                                                                        OO


                                                                                                                                                        o
                                                                                                                                              c         o

                                                                                                                                              K* s
                                                                                                                                                              Case 2:20-cv-01963-MHB Document 1-1 Filed 10/09/20 Page 23 of 25




                                                                                                                                                        H
                                                                                                                                                        >

                                                                                                                                                        O
                            Case 2:20-cv-01963-MHB Document 1-1 Filed 10/09/20 Page 24 of 25

                                                                                                                             CLERK OF THE SUPERIOR COURT
                                                                                                                                              FILED

                                                                                                                           SEP 18 2020              t- CfSws
                                                                                                                                        B. Barrett, Deputy    y

                                               IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                        IN AND FOR THE COUNTY OF MARICOPA

JESSICA HOSLER, MATTHEW LEE, AND JANA ZIMMERMAN,                                                       Case No.:      CV2020 - 055015
individuals

Plaintiffs

                                        vs.                                                            PROOF OF SERVICE

COMMU1NITY BRIDGES INC., an Arizona Corporation,

Defendant



               I,           Larry White           , declare that I am a citizen of the United States, over the age of eighteen and not a party to this action and

that within the boundaries of the state where service was affected, I was authorized by law to perform said service.



 Received documents from: David Nowakowski, Gillespie Shields Goldfarb & Taylor; 7319 N. 16th Street, Suite 100, Phoenix, Arizona 85020

List documents to be served: 1. Summons 2. Complaint 3. Certificate Of Compulsory Arbitration

Entity/Person being served: COMMUNITY BRIDGES, INC.

                                                                                       SERVICE DETAILS



                               By: leaving a copy of the service document with the person authorized to accept on behalf of the named being served.



                    Person served: Benjamin C. Runkle, Gammage & Burnham PLC, Statutory Agent authorized to accept for Community Bridges, Inc.

                         Address: 40 N. Central Avenue, 20th Floor, Phoenix, Arizona 85004

                            Date: 9/10/2020

                            Time: 11:19 a.m.

             Additional Details:



State of Arizona

County of Maricopa
                                                                                                                                                                       J.
                                                                                                                                                             7
SUBSCRIBE!                 SWORN to/before me this      i^day of                                   2020, by the affiant.                           El Legal Service

                             A                                                                                                                     722 E. Osbom Road, #335
Signature d(N|               >lil                                                                                                                  Phoenix, Arizona 85014




                                                        i
                                                                                            Cheryl Pritchett
                                                            l/St   iramigflai
                                                                                             Notary Public
                                                                                I:
                                                            vS                  ifjj   Maricopa County, Arizona
                                                                      Hit.      / My Comm. Expires 3-30-2021
                                                        m
                             Case 2:20-cv-01963-MHB Document 1-1 Filed 10/09/20 Page 25 of 25

                                                                                                                      CLERK OF THE SUPERIOR COURT
                                                                                                                                     FILED

                                                                                                                   SEP 1# 2020
                                                                                                                               B. Barrett, Deputy

                                              IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                         IN AND FOR THE COUNTY OF MARICOPA

JESSICA HOSLER, MATTHEW LEE, AND JANA ZIMMERMAN,                                             Case No.:       CV2020 - 055015
individuals

Plaintiffs
                                       vs.                                                   PROOF OF SERVICE

COMMUINITY BRIDGES INC., an Arizona Corporation,

Defendant



               I,           Larry White          .declare that I am a citizen of the United States, over the age of eighteen and not a party to this action and

that within the boundaries of the state where service was affected, 1 was authorized by law to perform said service.



  Received documents from: David Nowakowski, Gillespie Shields Goldfarb & Taylor; 73 19 N. 16th Street, Suite 100, Phoenix, Arizona 85020

List documents to be served: 1. Summons 2. Complaint 3. Certificate Of Compulsory Arbitration

 Entity/Person being served: COMMUNITY BRIDGES, INC.

                                                                         SERVICE DETAILS


                              By: leaving a copy of the service document with the person authorized to accept on behalf of the named being served.



                    Person served: Benjamin C. Runkle, Gammage & Burnham PLC, Statutory Agent authorized to accept for Community Bridges, Inc.

                         Address: 40 N. Central Avenue, 20th Floor, Phoenix, Arizona 85004

                            Date: 9/10/2020

                           Time: 11:19 a.m.

             Additional Details:



State of Arizona

County of Maricopa
                                                                                                                                                                  X

SUBSCRIBE]                     r01        fore me this           of                      2020, by the affiant                             EJ Legal Service


Signature dfNj
                             A
                             ilil
                                                                                                                                          722 E. Osbom Road, #335

                                                                                                                                          Phoenix, Arizona 85014


                                                         I tAAAAA                                        4


                                                                                Cheryl Pritchett
                                                          i                   Notary Public
                                                                         Maricopa County, Arizona
                                                              leu       My Comm. Expires 3-30-2021

                                                                    v
